Lathrop, J.
The finding of the judge in this case that the agreement on which the plaintiff relies was, subsequently to the execution thereof, and before the bringing of the suit, destroyed with the knowledge of the plaintiff and without objection by him for the sake of preserving peace in the family, renders the exception taken by the plaintiff to the admission of evidence that the first named defendant signed the instrument in question without reading it immaterial. In the light of the decree the finding must be taken to mean that the plaintiff consented to the destruction of the covenant and thereby ended his right.

Exceptions overruled.